Citation Nr: 9913918	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a heel disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back 
disorder.

4.  Evaluation of tinnitus, currently rated as noncompensably 
disabling.

5.  Evaluation of dermatophytosis of the feet, currently 
rated as noncompensably disabling.

6.  Evaluation of arthritis of the cervical spine and great 
toes, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating action in 
which, among other things, the RO granted service connection 
for tinnitus, dermatophytosis of the feet, and degenerative 
changes of the cervical spine, each rated noncompensably 
disabling, and denied service connection for a heel disorder, 
headaches and a low back disorder.  The veteran appealed the 
issues identified on the title page of this decision.  By a 
January 1997 rating action, the RO denied service connection 
for gall bladder disease and also included degenerative 
changes in both great toes with the rating for arthritis of 
the cervical spine; a 10 percent rating was assigned for the 
arthritis.  In August 1997, the RO granted an increased (20 
percent) rating for the veteran's arthritis.

The issue of evaluation of degenerative changes of the 
cervical spine and both great toes will be addressed in the 
REMAND following the decision below.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that any heel disorder is attributable to the veteran's 
military service.

2.  No competent medical evidence has been presented to link 
currently shown headaches to the veteran's military service.  

3.  No competent medical evidence has been presented to show 
that the veteran has a current low back disability.  

4.  The veteran was exposed to acoustic trauma in service and 
experiences persistent tinnitus as a result.

5.  The veteran's dermatophytosis of both feet is currently 
manifested by some peeling between the digits of both feet, 
without evidence of exfoliation, exudation or itching 
involving an exposed or extensive area.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a heel disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim of 
service connection for headaches.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The veteran has not submitted a well-grounded claim of 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The criteria for a 10 percent rating for tinnitus are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.87a, Diagnostic Code 6260 (1998).

5.  The criteria for a compensable rating for dermatophytosis 
of the feet are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a disability, 
there must be evidence that establishes that such disability 
is due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is a continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
In other words, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in or aggravated by service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented well-grounded claims of service connection for 
a heel disorder, headaches and a low back disorder.  A well-
grounded claim is one which is plausible.  If the veteran has 
not presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Generally, in order for a 
claim of service connection to be well grounded, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claims of service connection for a 
heel disorder, headaches and a low back disorder are not well 
grounded.  The veteran's service medical records show that, 
in July 1986, the veteran indicated that he had fallen from a 
truck and injured his back, hand and neck.  On examination, 
the muscles of the upper back were ridged.  The assessment 
was muscle strain of the upper back.  In May 1987, the 
veteran was seen for complaints of a severe headache and 
increased fever.  The diagnostic assessment was viral 
syndrome.  The veteran returned one week later and reported 
continued headaches in the morning, as well as feelings of 
weakness.  The diagnostic assessment at that time was 
hepatitis.  In February 1992, the veteran reported twisting 
his back and neck lifting a heavy object two days earlier.  
He complained of pain and stiffness in the neck and back.  
The diagnosis at that time was thoracic spine strain.  He was 
prescribed back exercises and moist heat.  In March 1992, the 
veteran was noted to have a sprain of the thoracic spine.  He 
was seen in April 1992 for complaints of increased back pain 
and diarrhea.

In January 1994, the veteran was seen for complaints of low 
back pain.  He reported that his back was getting 
progressively worse.  The diagnostic assessment was lumbar 
spine strain/sprain.  He returned in March 1994, at which 
time he was advised to continue his low back routine.  In 
April 1994, the veteran reported hearing something pop in his 
back when moving furniture at work.  On examination, there 
was tenderness in the sciatic nerve area.  The diagnosis was 
low back strain.  At the time of his retirement examination 
in July 1994, the veteran reported multiple problems 
including a history of swollen or painful joints, frequent or 
severe headache, head injury, recurrent back pain, bone, 
joint or other deformity, broken bones, and foot trouble.  
The military physician noted that the veteran had experienced 
frequent headaches due to eye strain, which had resolved; and 
chronic low back pain with sciatica.  The report of clinical 
findings at retirement was negative for any foot disability, 
headache disorder or low back disorder.

In a statement received at the RO in May 1995, the veteran 
indicated that he had not sought medical treatment of any 
kind since his retirement from service in August 1994.  In 
May 1996, the veteran submitted additional service medical 
records.  Review of these records reveals that the veteran 
was seen in the primary care clinic at Shaw Air Force Base in 
April 1980 after reporting that he had bruised both of his 
heels during exercise.  The veteran indicated that he had 
fallen on both heels after jumping over a fence.  On 
examination, there was point tenderness at the medial portion 
of both heels with no erythema or swelling.  X-rays were 
negative for evidence of fracture and range of motion of the 
ankle joint was full, bilaterally.  The veteran was placed on 
a profile for two weeks of needing to wear soft shoes, and he 
was advised to return as needed.

On VA general medical examination in June 1995, the veteran 
reported that he first had headaches when he fell off of a 
water truck in service and sustained a concussion.  He 
experienced a recurrence of headaches in service in 1985 when 
he contracted mononucleosis with hepatitis and developed 
severe band-like frontal headaches.  He reported similar 
band-like headaches from time to time since.  The veteran 
said that his headaches became more of a problem during his 
last two years of service when he was working under air 
control conditions with background noise.  He reported that 
he had 6-7 headaches per week which were frontal, band-like, 
and sometimes constant and pounding in nature.  They lasted 
from 15 minutes up to the entire day.  Medication had not 
been effective in relieving his headaches, although he 
continued to take Tylenol from time to time.  Neurological 
examination showed no focal neurologic signs.  The diagnostic 
impression included tension vascular headaches.

On VA orthopedic examination in June 1995, the veteran 
complained of low back pain and heel problems.  On 
examination, the veteran was observed to have a normal gait.  
Examination of the heels revealed no tenderness.  There was 
no sign of inflammation or swelling.  Examination of the 
lumbosacral region was negative on external inspection.  
Straight leg raising was possible through a full range of 
motion.  Forward bending was normal.  X-rays of the 
lumbosacral spine were normal with no evidence of 
spondylolisthesis or spondylolysis.

VA outpatient treatment records reflect that the veteran was 
seen at the Rome, New York VA Medical Center (VAMC) in August 
1996 for complaints of bilateral heel pain.  X-rays of both 
feet were ordered to rule out the presence of heel spurs; a 
suspicion of plantar fasciitis was noted.  X-rays of the 
right foot revealed that a very small calcaneal spur was 
beginning to form.  X-rays of the left foot were negative for 
evidence of calcaneal spur formation.

In summary, the claims folder contains evidence of current 
diagnoses of tension vascular headaches and early formation 
of a right calcaneal heel spur.  There is no current 
diagnosis of a low back disorder or any disability involving 
the left heel.

The first prong of Caluza is met for the issues of 
entitlement to service connection for headaches and for a 
right heel disorder.  However, the first prong of Caluza is 
not met for the veteran's claimed low back disorder and left 
heel disorder.  Although service medical records document 
treatment for bruised heels, headaches and low back pain, 
which satisfies the second prong of Caluza, the veteran has 
not presented medical nexus evidence that links any current 
heel disorder, headaches or low back disorder to service or 
any incident of service, or continued symptoms since service.  
The third prong of Caluza is not met.

As noted previously, evidence of a current disability and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability is required.  See Caluza, 
supra.  As such evidence has not been presented regarding the 
veteran's claims of service connection, they are not well 
grounded and the appeal of these issues must be denied.


II.  Ratings

Initially, the Board finds that the veteran's claims for 
higher evaluations for tinnitus and dermatophytosis of both 
feet are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A.  Tinnitus

Persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma is assigned a 10 percent disability 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

The veteran retired in August 1994 after twenty years in 
military service, which service included exposure to loud 
noises such as jet engine noise.  On VA audiologic 
examination in June 1995, it was specifically noted that the 
veteran had tinnitus as a result of noise exposure from jet 
engines in service.  It was also reported that the ringing 
occurred on a regular basis, namely a couple of times a week.  

With resolution of reasonable doubt in the veteran's favor, 
and because of the description provided by the VA examiner in 
June 1995, the Board finds that the veteran was likely 
exposed to acoustic trauma in service that caused tinnitus.  
His tinnitus also recurs on a frequent regular basis which 
connotes a "persistent" disability.  Diagnostic Code 6260.  
A compensable (10 percent) rating is therefore warranted.  
Id.  (There is nothing of record to suggest that a different 
rating should be assigned for any period during the pendency 
of his claim.  Fenderson v. West, 12 Vet. App. 119 (1999).)  

B.  Dermatophytosis of the Feet

The veteran's dermatophytosis of both feet is rated in 
accordance with Diagnostic Code 7806, which pertains to 
eczema.  See Diagnostic Code 7813.  Diagnostic Code 7806 
provides that, when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating is assigned.  When there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

On general medical VA examination in June 1995, both of the 
veteran's feet were noted to have pitting related to previous 
fungal infections.  There was no current fungal infection 
evident on examination.

In his April 1996 notice of disagreement (NOD), the veteran 
contended that he experienced constant itching, with the 
monthly formation of blisters that "weep" and "bleed" when 
the skin breaks down.

On VA examination in July 1997, the veteran reported that, 
for the previous ten years, he had had a peeling, pruritic 
skin condition of both feet with blisters that would form 
under the skin on both the medial and lateral sides of both 
arches, with most exacerbations occurring in the winter with 
increased sweating.  The veteran indicated that his last 
episode of blistering was 11-12 months earlier in July of 
1996.  He complained of peeling and itching of the skin 
between his toes on a monthly basis.  The veteran denied any 
decrease in his activities of daily living as a result of the 
skin disorder.  He indicated that he treated himself by 
wearing white socks and tennis shoes or, when possible, going 
without shoes and socks entirely.  He indicated that he used 
Monistat cream periodically to control the peeling and 
itching.  On examination, the veteran was found to have some 
peeling in between the digits of both feet.  There were no 
vesicles, pustules or lesions along the arches.  The 
diagnostic impression was bilateral dermatophytosis of the 
feet.

The evidence does not establish the presence of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area sufficient to justify a compensable rating for 
dermatophytosis.  At the time of the most recent VA 
examination of his feet in 1997, the veteran stated that he 
had had a flare-up of blistering of his feet eleven to twelve 
months earlier, suggesting only an infrequent problem with 
blisters.  He denied any impact on his daily activities as a 
result of his dermatophytosis of both feet.  The clinical 
findings revealed some peeling between the veteran's toes, 
but no evidence of any current lesions, vesicles or pustules.  
Against this background, a compensable rating for 
dermatophytosis of both feet is not warranted and the appeal 
on this issue is denied.  (There is no indication that a 
compensable rating was warranted for any definite period 
during the pendency of this claim.  Fenderson, supra.)  


ORDER

1.  Entitlement to service connection for a heel disorder is 
denied.

2.  Entitlement to service connection for headaches is 
denied.

3.  Entitlement to service connection for a low back disorder 
is denied.

4.  Entitlement to a 10 percent rating for tinnitus is 
granted, subject to laws and regulations governing the 
payment of monetary awards.

5.  Entitlement to a compensable rating for dermatophytosis 
of the feet is denied.



REMAND

As noted in the Introduction above, the RO granted service 
connection for arthritis in the left and right great toes, 
which was rated in conjunction with the cervical spine 
arthritis as 10 percent disabling under Diagnostic Code 5003 
by a January 1997 rating decision.  In an August 1997 
Supplemental Statement of the Case (SSOC), it was noted that 
the RO awarded a 20 percent rating for this disability, which 
was characterized as degenerative changes of both the 
cervical spine and great toes.  It appears, however, that the 
20 percent rating was assigned solely on account of cervical 
spine symptoms.  Implicit in such an action is that a 
separate rating for the toes was not warranted under 
limitation of motion rating criteria.  See Diagnostic Code 
5003.  However, it is not entirely clear that evidence 
sufficient to make such a determination has been obtained.  
Under such circumstances, the issue of evaluation of 
degenerative changes of the cervical spine and great toes is 
REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should assist in this 
endeavor in accordance with 38 C.F.R. 
§ 3.159 (1998).

2.  The veteran should be examined in 
order to determine the severity of 
arthritis of the great toes.  The 
examiner should include all clinical 
findings necessary to apply pertinent 
rating criteria.  The examiner should be 
asked to specifically state whether the 
arthritis has resulted in difficulties 
tantamount to hallux valgus or hallux 
rigidus, or other disabling problem.  
Whether arthritis appears in any other 
joints should also be noted; if so, 
findings necessary to apply the rating 
criteria for 

any affected joint should be made.  All 
findings, opinions, and bases therefor 
should be set forth in detail.

3.  The RO should take adjudicative 
action on the claim for a higher rating 
for arthritis of the cervical spine and 
great toes.  Any additional development 
suggested by the evidence obtained should 
be undertaken.  Consideration should also 
be given to whether separate ratings are 
warranted for the affected joints.  
Additionally, the RO should consider 
whether "staged" ratings should be 
assigned.  Fenderson, supra.  If the 
benefit sought on appeal is denied, a 
SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

